33 N.J. 73 (1960)
162 A.2d 109
ARGENTINO PELLEGRINO, PETITIONER-RESPONDENT,
v.
MONAHAN McCANN STONE COMPANY, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued May 24, 1960.
Decided June 6, 1960.
Mr. Isidor Kalisch argued the cause for the appellant.
Mr. Aaron Gordon argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Price in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.